               IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF NEW JERSEY


 RASHAN HOOSIER,                   HONORABLE JEROME B. SIMANDLE

                   Petitioner,
                                           Civil Action
      v.                                No. 15-3839 (JBS)

 NORTHERN STATE PRISON and THE
 ATTORNEY GENERAL OF THE STATE               OPINION
 OF NEW JERSEY,

                   Respondents.


APPEARANCES:
Rashan Hoosier
449356/983453B
Southern State Correctional Facility
Unit #7
4295 North Delsea Drive
Delmont, New Jersey 08314
     Plaintiff Pro Se

Alexis R. Agre, Esquire, Assistant Prosecutor
Jennifer L. Bentzel, Esquire, Assistant Prosecutor
Burlington County Prosecutor’s Office
New Courts Facility
49 Rancocas Road
Mount Holly, New Jersey 08060
     Attorneys for Respondents

SIMANDLE, District Judge:

I.   INTRODUCTION

     Rashan Hoosier (“Petitioner”) has submitted a petition

(“Petition”) for a writ of habeas corpus pursuant to 28 U.S.C. §

2254. (ECF 1.) Respondents Northern State Prison and the

Attorney General of the State of New Jersey (“Respondents”)

oppose the Petition. (ECF 6.) For the reasons stated herein, the
Petition shall be denied and no certificate of appealability

shall issue.

II.   BACKGROUND

      This Court, affording the state court’s factual

determinations the appropriate deference, see 28 U.S.C. §

2254(e)(1),1 will reproduce the recitation of facts as set forth

by the Appellate Division of the Superior Court of New Jersey

(“Appellate Division”) in its June 20, 2013 written opinion.

State v. Hoosier, No. A-3891-10T4, 2013 WL 3064507, at *1 (N.J.

Super. Ct. June 20, 2013). (ECF 6-44 at 1-2.) The Appellate

Division affirmed the October 1, 2010 opinion (ECF 6-39) of the

Law Division of the Superior Court of New Jersey (“Law

Division”) denying Petitioner’s petition for post-conviction

relief (“PCR”).

      The Appellate Division discerned the following facts and

procedural history from the record on appeal:

      From March through August 2002, grand juries in Burlington

County, New Jersey returned nine indictments against Petitioner,

containing a total of thirty-eight counts. The charges included




1 Pursuant to 28 U.S.C. § 2254(e)(1), “[i]n a proceeding instituted
by an application for a writ of habeas corpus by a person in
custody pursuant to the judgment of a State court, a determination
of a factual issue made by a State court shall be presumed to be
correct. The applicant shall have the burden of rebutting the
presumption of correctness by clear and convincing evidence.”


                                 2
five counts of first-degree armed robbery, N.J. Stat. Ann. §

2C:15–1, and a host of weapons, assault, conspiracy, resisting

arrest, and other offenses. Petitioner was accused of committing

store robberies, street muggings, assaults on police officers,

and crimes related to those incidents. See Hoosier, 2013 WL

3064507, at *1.

     At the time of the indictments, the twenty-four-year-old

Petitioner already had an extensive juvenile offense history,

including charges of robbery and assault, and he had also been

convicted as an adult several times on charges disposed of in

municipal courts and twice in the Superior Court for indictable

offenses. He had previously been sentenced to five years in

state prison for committing a robbery. If convicted of one or

more of the first-degree armed robbery charges in the pending

indictments, Petitioner was subject to a potential extended-term

sentence pursuant to N.J. Stat. Ann. § 2C:44–3, which meant that

he was exposed to a maximum possible sentence of life

imprisonment. In addition, because the indictments pertained to

separate crimes at different times and against different

victims, he could have been sentenced to consecutive terms on

one or more of the indictments. See id.

     In October 2002, Petitioner entered into a plea agreement

with the Burlington County Prosecutor's Office and pleaded

guilty to two counts of armed robbery. The State agreed to

                                3
dismiss the other thirty-six counts and to recommend two

concurrent terms of twenty years’ imprisonment, one of which was

subject to the parole ineligibility and special five-year parole

provisions of the No Early Release Act (NERA),   N.J. Stat. Ann.

§ 2C:43–7.2. As part of the plea agreement, Petitioner agreed to

waive his right to appeal. In March 2003, the court sentenced

Petitioner to seventeen years in prison subject to NERA.

Hoosier, 2013 WL 3064507, at *1.

     Despite the terms of the plea agreement, Petitioner filed a

notice of appeal on January 26, 2004. On April 29, 2004, the

State filed a letter with the Appellate Division stating that

Petitioner had violated the terms of his plea agreement by

appealing his convictions and that, pursuant to New Jersey Rule

of Court 3:9–3(d), the State would seek to annul the plea

agreement. The State requested a remand to the Law Division so

that it could file a motion to withdraw from the plea agreement.

After defense counsel confirmed that Petitioner wished to pursue

his appeal, the Appellate Division entered an order on June 10,

2004, granting the State's application for remand. Hoosier, 2013

WL 3064507, at *1. The June 10 order stated:

          Pursuant to R. 3:9–3(d), the matter is
          remanded to the Law Division so that the
          State may annul the plea agreement and for
          restoration of all charges. The appeal is
          dismissed.

(Id. at *2.)

                                   4
     After the remand, however, the State did not move

immediately to annul the plea agreement and to reinstate the

charges. Defense counsel and the prosecutor proceeded under the

erroneous belief that the Appellate Division order's reference

to dismissal of the appeal meant that Petitioner was no longer

in breach of the waiver provision of his plea agreement. The

prosecutor consulted with defense counsel and then wrote to the

trial court on June 23, 2004, that it was “no longer necessary

for the State to pursue [its] motion” to annul the plea

agreement because Petitioner's appeal had been dismissed. (Id.)

     For the next two years, Petitioner continued to serve his

seventeen-year prison sentence, but he made requests of the

Public Defender's Office to reinstate his appeal. In August

2006, Petitioner filed a pro se PCR petition alleging

ineffective assistance of counsel leading to his guilty pleas.

He sought to vacate his convictions and sentence. The

prosecutor's office reviewed the matter and determined that

Petitioner had not intended to abandon his prior appeal to the

Appellate Division. In early 2007, almost three years after the

Appellate Division’s June 2004 order remanding the matter to the

Law Division, the State finally filed a motion to annul the 2003

plea agreement and to reinstate the nine indictments. (Id.)

     The Law Division heard the motion on May 18, 2007. New

counsel for Petitioner explained that she had discussed the

                                5
matter with Petitioner and informed him that his pursuit of an

appeal gave the State the right to annul the prior plea

agreement, that the original charges of the nine indictments

would be reinstated, and that, because of his prior criminal

record and the nature of the offenses, he faced a substantially

heavier sentence than the seventeen years imposed if he chose to

proceed to trial on the several charges. The court spoke to

Petitioner directly, repeating that his actions would expose him

to higher sentences than he was serving and asking whether he

still wished to pursue an appeal of the original convictions.

Petitioner answered yes. (See ECF 6-48 at 5-6.) The court then

granted the State's motion to annul the 2003 plea agreement and

reinstated the indictments for trial, entering an order to that

effect on June 28, 2007. With the convictions vacated, the court

set bail at $200,000 pending trial of the charges. Petitioner

posted a bail bond and was released from custody. See Hoosier,

2013 WL 3064507, at *2.

     A year later, on May 18, 2008, the date scheduled for trial

of one of the indictments, Petitioner appeared before the trial

court and entered into a new plea agreement with the

prosecutor's office. The new plea agreement was similar to the

previous one in that Petitioner agreed to plead guilty to two

counts of first-degree armed robbery in exchange for the State's

recommendation of twenty years’ imprisonment subject to NERA.

                                6
Again, the plea agreement indicated that Petitioner agreed to a

“waiver of appeal.” Pursuant to the second plea agreement,

Petitioner entered pleas of guilty to two charges of first-

degree armed robbery. See id.

     On August 8, 2008, the court conducted a sentencing hearing

at which it heard extensively from Petitioner and his family

members and friends requesting leniency. The court found that

aggravating factors three, six, and nine were applicable to

Petitioner's sentence. N.J. Stat. Ann. § 2C:44–1(a)(3), (6),

(9). The court considered several mitigating factors under N.J.

Stat. Ann. § 2C:44–1(b) as argued by defense counsel, but the

court did not find any that were applicable. The court sentenced

Petitioner to twenty years’ imprisonment subject to NERA. See

Hoosier, 2013 WL 3064507, at *3.

     The Public Defender's Office filed a notice of appeal on

behalf of Petitioner but then withdrew it on April 22, 2009,

with a notation from Petitioner that he had not requested that a

direct appeal be filed from the second conviction and sentence.

On July 9, 2009, however, Petitioner filed a second PCR

petition. He alleged ineffective assistance of counsel at the

sentencing phase following his second guilty plea and by his

first PCR attorney. He also alleged infringement of his due

process rights on the ground that his sentence of twenty years



                                   7
imprisonment was a “vindictively motivated harsher sentence”

than his original sentence of seventeen years. See id.

     On August 20, 2010, the New Jersey Superior Court (albeit a

different Judge than the sentencing Judge) heard argument on

Petitioner's PCR petition and denied it by oral opinion,

subsequently entering the order of October 1, 2010. See id. (See

also ECF 10 at 19-28 (summarizing procedural history as to

State’s twenty-year plea offers both in 2003 and in 2008; and

Judge Thomas S. Smith, Jr.’s March 28, 2003 and August 8, 2008

considerations of various aggravating and mitigating factors as

to Petitioner’s sentencings).)

     Petitioner appealed denial of PCR (ECF 6-41; ECF 6-42),

asserting various ineffective assistance of counsel claims as

well as claims for an evidentiary hearing. (Id.)

     The Appellate Division “f[ound] no merit in any of

[Petitioner’s] arguments,” pointing out:

          This appeal has a convoluted procedural
          history, but the essence of it is that
          defendant obtained the relief he originally
          sought — his 2003 conviction after a guilty
          plea was vacated and he had a second
          opportunity either to stand trial on a
          multitude of indictments or to enter into a
          new plea agreement. He chose the latter
          option and pleaded guilty a second time. He
          now appeals from denial of his PCR petition
          after the second guilty plea. It appears
          that defendant seeks relief that he is
          simply not entitled to, namely, a capping of
          his sentencing exposure in accordance with
          the original guilty plea and sentencing

                                 8
             without his complying with all the
             conditions of that first plea agreement.

Hoosier, 2013 WL 3064507, at *1, *3.

     This Court now reviews the submissions of the parties and

denies the Petition, for the reasons explained below.

III. STANDARD OF REVIEW

     The Antiterrorism and Effective Death Penalty Act of 1996

permits a federal court to entertain a petition for writ of

habeas corpus on behalf of a person in state custody, pursuant

to the judgment of a state court, “only on the ground that he is

in custody in violation of the Constitution or laws or treaties

of the United States.” 28 U.S.C. § 2254(a).

     With respect to any claim adjudicated on the merits by a

state court, the writ shall not issue unless the adjudication of

the claim:

     (1) resulted in a decision that was contrary to, or
     involved an unreasonable application of, clearly
     established Federal law, as determined by the Supreme
     Court of the United States; or

     (2) resulted in a decision that was based on an
     unreasonable determination of the facts in light of
     the evidence presented in the State court proceeding.

28 U.S.C. § 2254(d). A state court decision is “contrary to”

Supreme Court precedent “if the state court applies a rule that

contradicts the governing law set forth in [Supreme Court]

cases,” or “if the state court confronts a set of facts that are

materially indistinguishable from a decision of th[e] Court and

                                   9
nevertheless arrives at a result different from [the Court's]

precedent.” Williams v. Taylor, 529 U.S. 362, 405–06 (2000).

“[A] state-court decision is an unreasonable application of

clearly established precedent if it correctly identifies the

governing legal rule but applies that rule unreasonably to the

facts of a particular prisoner's case.” White v. Woodall, 572

U.S. 415, 425, reh'g denied, 134 S. Ct. 2835 (2014). Habeas

courts must presume that state court factual findings are

correct unless petitioners rebut the presumption by clear and

convincing evidence. 28 U.S.C. § 2254(e)(1).

IV. ANALYSIS

     Petitioner raises the following points in Grounds One, Two,

and Three of the Petition for this Court’s review:

     I.    Ground One: “Vindictive sentence in violation of
           Due Process” (ECF 1 at 6.)

     II.   Ground Two: “Ineffective Assistance of Counsel”
           (Id. at 8.)

     III. Ground Three: “Double Jeopardy” (Id. at 9.)

     The Court now addresses these points in turn:

     A. Ground One: Petitioner’s Claim of Vindictive Sentence in
        Violation of Due Process

     Petitioner claims that he “was sentenced to [a] harsher

sentence after [his] first conviction was vacated as a result of

defendant exercising his constitutional right to review of

illegal sentence.” (ECF 1 at 6.) In his pro se brief supporting


                               10
his Petition, he contends that: “[t]he sentencing judge failed

to support his harsher sentence with a credible and justifiable

reason” (ECF 10 at 5); the PCR court “mistakenly neglected to

rule on the claim that the sentence, ... after his first

conviction was set aside ... was vindictively motivated” (id. at

2); and “[o]n appeal of denial of the 2010 PCR, the Appellate

Court gave some attention to the vindictive sentence claim,

however, it was very limited.” (Id. at 3.)

     Petitioner’s recitation of the purported procedural history

of this case is contrary to the record. Petitioner’s PCR

petition claimed that his “Constitutional right to due process

was violated when [P]etitioner received a vindictively motivated

harsher sentence.” (ECF 6-35 at 12.) Contrary to Petitioner’s

contention in his brief supporting his habeas Petition (ECF 10

at 2), the Law Division PCR court did address his vindictive

sentence claim, as follows:

          Defendant additionally argues that the
          prosecution against him the second time was
          vindictive as a result of his filing a post-
          conviction relief application. However, this
          Court finds no evidence for that assertion.
          But, rather, that the State simply realized
          once the post-conviction relief application
          was filed that they had acted erroneously
          with regard to leaving this matter
          essentially in limbo subsequent to the
          Appellate Division’s Order which had
          restored the charges and dismissed the
          defendant’s appeal. Certainly, the State
          could not have acted any other way at this
          juncture but to correct their error and

                               11
          proceed with the matter ... Neither the
          State nor the Court was obligated to ask for
          or give him the same sentence that he got
          the first time.

(ECF 10 at 29.) The Appellate Division agreed with the Law

Division, as follows:

          We find no showing in this record that the
          twenty-year sentence was vindictive. At
          defendant’s original sentencing in 2003, the
          trial court imposed a lower sentence than the
          terms of his first plea agreement, but it was
          under no obligation to do so again after
          defendant caused his plea agreement to be
          annulled and then pleaded guilty a second
          time. When defendant decided not to adhere to
          the terms of the first plea agreement and to
          pursue an appeal, the court and his own
          attorney explained to defendant that he was
          giving up the seventeen-year sentence in
          exchange for his right to stand trial on all
          the charges contained in the nine indictments
          and that the charges exposed him to a much
          more severe sentence, possibly up to life
          imprisonment. Defendant insisted on pursuing
          that option. When the time came to stand
          trial, he changed his mind and again opted for
          a plea agreement with a twenty-year maximum
          potential sentence.

          Because of defendant’s extensive criminal
          record and the number of charges that were
          being disposed through the plea agreement, the
          twenty-year sentence was not unjust or
          vindictive; it was simply the sentence that
          defendant bargained for when he pleaded guilty
          a second time. He had no right to cap his
          exposure to seventeen years in prison while he
          exercised his right to stand trial or to enter
          into a new plea agreement with the State.

2013 WL 3064507, at *5-6.




                               12
     Beyond his erroneous procedural history contentions,

Petitioner’s legal claim itself is fatally flawed because the

Appellate Division’s affirmance of the denial of PCR was neither

contrary to, nor an unreasonable application of, clearly

established federal law.

     In North Carolina v. Pearce, 395 U.S. 711 (1969), the

Supreme Court stated that “Due Process of law ... requires that

vindictiveness against a defendant for having successfully

attacked his first conviction must play no part in the sentence

he receives after a new trial.” Id. at 725. As the Court

explained in United States v. Goodwin, 457 U.S. 368 (1982),

Pearce creates a “presumption of vindictiveness” when the same

trial judge imposes a harsher sentence following a new trial

after the defendant had successfully appealed his/her original

conviction, which presumption “may be overcome only by objective

information in the record justifying the increased sentence.”

Id. at 374; see also Chaffin v. Stynchcombe, 412 U.S. 17, 27

(1973) (finding that the Pearce presumption derives from the

judge’s “personal stake in the prior conviction”). The Pearce

rule, however, “do[es] not apply in every case where a convicted

defendant receives a higher sentence on retrial.” Texas v.

McCullough, 475 U.S. 134, 138 (1986). Where there is no

“reasonable likelihood” that “the increase in sentence is the

product of actual vindictiveness on the part of the sentencing

                               13
authority ... the burden remains upon the defendant to prove

actual vindictiveness.” Alabama v. Smith, 490 U.S. 794, 799-800

(1989) (reiterating that the Supreme Court has “limited

[Pearce’s] application” to “[s]uch circumstances [as] those in

which there is a ‘reasonable likelihood,’ that the increase in

sentence is the product of actual vindictiveness on the part of

the sentencing authority”) (omitting citation).

     Petitioner contends that the sentencing court vindictively

enhanced his prison sentence as a result of his filing a PCR

application. (ECF 1 at 6.) He contends that the sentencing judge

“granted a mitigating factor in the first sentence and based the

lesser sentence on that factor, as well as other considerations

... In the second sentence, Judge Smith refused to grant the

same mitigating factor and failed to acknowledge the

considerations he gave weight to in the first sentencing

proceedings.” (ECF 10 at 7.)

     However, the Appellate Division’s upholding of Petitioner’s

twenty-year sentence2 is neither contrary to, nor an unreasonable




2 Hoosier, 2013 WL 3064507, at *5-6 (affirming the Law Division’s
denial of PCR and rejecting Petitioner’s vindictive sentence
argument “[b]ecause of defendant’s extensive criminal record and
the number of charges that were being disposed through the plea
agreement[.] [So], the twenty-year sentence was not unjust or
vindictive; it was simply the sentence that defendant bargained
for when he pleaded guilty a second time”).
                               14
application of, United States Supreme Court precedent in Pearce

and its progeny.

     Petitioner “pled guilty to two first degree offenses [that]

are very serious offenses. There are very few more serious

offenses in our criminal code,” as Judge Smith noted. (ECF 6-50

at 13) (noting that “there were [also] a number of other matters

that are being dismissed”). Prior to the offenses giving rise to

the indictments against Petitioner, his prior criminal record

dates back to juvenile offenses from 1991 through 1996,

including robbery, infliction of bodily injury, trespass, theft

by unlawful taking, and possession of an imitation drug. (ECF 6-

50 at 14-15.) His adult offense record dates back to 1997,

including defiant trespass, receiving stolen property, robbery,

and violation of parole. (Id. at 15-16.) This is a protracted

length of criminal history, and the trial judge properly

considered this objective and material information in imposing

an increased sentence following retrial. See McCullough, 475

U.S. at 142 (“Nothing in the Constitution requires a judge to

ignore   objective information ... justifying the increased

sentence.”) (internal quotation and citation omitted). In

fashioning Petitioner’s 2008 sentence, Judge Smith -- as he had

with Petitioner’s first sentence in 2003 (ECF 6-14) -- found

that aggravating factors three, six, and nine applied. (ECF 6-

31.) Judge Smith based the factors on Petitioner’s adult and

                                15
juvenile records, and the fact that Petitioner had been

sentenced to State Prison and Jamesburg. (ECF 6-47 at 12-14.)3

     Of particular note, the trial judge during the 2008

sentencing hearing exhibited no signs of animosity toward

Petitioner. In fact, Judge Smith’s demeanor toward Petitioner

was exactly the opposite of vindictive, saying at the August 8,

2008 hearing:

          [W]ith the advent of our new criminal code,
          which is 2C, ... a sentencing court has to
          take a look at the offense first and the
          offender second ... That sentencing scheme
          also changed the amount of discretion that a
          court has in sentencing ...

          And I give this little speech so that the
          family and Mr. Hoosier understands that I
          don’t have the enormous discretion to do all
          the things that maybe you think I ought to do
          ... I actually took a risk with Mr. Hoosier,
          because by all accounts, at the time he pled
          guilty, I should’ve revoked his bail. But one
          thing Mr. Hoosier did he is came to court. You
          always came to court. So I didn’t do that ...

          But he is facing two serious offenses. He was

3 Petitioner alleges that Judge Smith “granted a mitigating
factor in the first sentence and based the lesser sentence on
that factor.” (ECF 10 at 7.) Based on this Court’s review of the
record, Petitioner’s habeas contention appears to relate to
mitigating factor 12 (willingness to cooperate with law
enforcement), which Judge Smith found in the first case (ECF 6-
14 at 2) but not the second one. (ECF 6-31 at 2; ECF 6-50 at 19
(rejecting mitigating factor 12).) Judge Smith rejected
application of mitigating factor 12 in the second trial because
“[c]ooperating in that he pled guilty” is “not exactly what
mitigating factor 12 is about.” (ECF 6-50 at 19.) Petitioner has
not presented any evidence or argument demonstrating that Judge
Smith’s determination on this point was constitutionally
defective.
                               16
          charged with a number of other ones, very
          similar offenses, robberies, and as such, I
          have to sentence him pursuant to what he pled
          guilty to. It is never easy for this Judge to
          sentence   people    to   substantial   prison
          sentences because I know I have enormous
          authority to deprive people of their liberty.
          But that’s what I have to do in this case. But
          as I told your mother earlier on, Mr. Hoosier,
          if I were mad at you, or if I had any other
          negative thoughts about you, it would’ve been
          very easy for me to revoke your bail and put
          you in at the time that you pled guilty. But
          I took a shot with you.

(ECF 6-50 at 6-7 and 12-13) (Defense counsel: “And I was told

that you guys [on the bench] are kind of pissed at him. Excuse

[me] for using that word. And my response was, ‘I thought this

system was supposed to be a justice kind of system, not an ego

kind of system.’   The Court: “If I was, in your words, ‘pissed

at him,’ I wouldn’t have left him on the street after he pled

guilty. Okay. Under normal circumstances, I would’ve revoked his

bail and put him in. Okay. But he always came to court. So I

took a chance on him. So if I was mad at him, he wouldn’t be on

the street today”).)

     Such a disclaimer supports the finding that Petitioner’s

new sentence was the product of the trial judge’s objective

reasoning rather than personal emotions. Judge Smith considered

the particular facts of Petitioner’s life, conduct, habits, and

criminal history, along with the mitigating and aggravating

circumstances concerning the crime for which the court was to


                                17
sentence him in August 2008. (ECF 6-50 at 13-20, 17 (“The Court

finds that the aggravating factors are of sufficient weight,

based upon his prior criminal record, that, in fact, they

warrant a sentence at the top of the sentencing range”).) Given

Judge Smith’s demonstrated clemency in Petitioner’s situation

(see ECF 6-50 at 14 (“I took a shot with you”)) and the fact

that the court sentenced Petitioner within the statutory range

of the charged offenses (ECF 6-31), the circumstances do not

“demonstrate a ‘reasonable likelihood that the increase in

sentence [wa]s the product of actual vindictiveness on the part

of the sentencing authority,” and the Pearce rebuttable

presumption of vindictiveness does not apply. Balsavage v.

Wetzel, 545 F. App’x 151 (3d Cir. 2013) (internal citation

omitted).   Rather, “the twenty-year sentence was simply the

sentence that defendant bargained for when he pleaded guilty a

second time,” as the Appellate Division ruled. Hoosier, 2013 WL

3064507, at *6. In short, even if the Pearce presumption were

applicable (and this Court finds that it is not, for the reasons

described supra), the record clearly presents sufficient

evidence to rebut that presumption here.

     Therefore, the Appellate Division's opinion affirming

Petitioner’s twenty-year sentence did not unreasonably apply,

and was not decided contrary to, existing federal law.

     For these reasons, habeas relief on Ground One is denied.

                                18
     B.   Ground Two: Petitioner’s Claim of Ineffective
          Assistance of Counsel

     In Ground Two, Petitioner contends that assigned counsel in

his PCR proceedings, Anne T. Picker, Esquire “led [P]etitioner

to pursue a path that resulted in [P]etitioner’s original

conviction being annulled ... [W]hen the State filed [a] motion

to annul [the] original plea, Ms. Picker failed to present an

option to challenge [the] State’s motion. Her options were to

withdraw all action or conce[de] to [the] State’s motion.” (ECF

1 at 8) (referred to as Petitioner’s “IAC Claim”).)

     The PCR trial court rejected Petitioner’s IAC Claim as to

Ms. Picker, finding that Petitioner had not satisfied the first

prong of the constitutional standard -- that of deficient

performance -- for IAC claims under the Sixth Amendment:

          [S]he [Ms. Picker] enabled the defendant to
          have a new hearing [on May 18, 2007 (see ECF
          6-48)] on the record before Judge Smith,
          even though he was not really entitled to
          such, as the [June 10, 2004] Appellate
          Division Order [dismissing the appeal and
          remanding for the State to annul the plea
          agreement and for restoration of all charges
          (see ECF 6-18)] was always in full force and
          effect. And the State could simply have
          proceeded to trial or other resolution as it
          ultimately did with regard to the defendant.
          Likewise, Ms. Picker explained in writing to
          the defendant all of the consequences of any
          decision that he might make.

(ECF 10 at 30.) (See also ECF 6-48 (Ms. Picker: “I discussed the

issues with Mr. Hoosier. I discussed the fact that if he pursues


                               19
this and the State says, well, then we want to move to vacate

the plea, that it's not just the two cases that he pled guilty

to that come back, it's everything that was dismissed,

conceivably he could receive a sentence vastly in excess of that

which he received as part of the plea”).)

     The Appellate Division also rejected Petitioner’s IAC

claim. Although not expressly spelled out in the Appellate

Division’s opinion, the court’s written decision suggests that

it did so for Petitioner’s failure to satisfy either prong of

the constitutional test for IAC claims as set forth in

Strickland v. Washington, 466 U.S. 668 (1984). See Hoosier, 2013

WL 3064507, at *4-5. First, as to deficient performance, counsel

was not ineffective because, before the June 2007 order was

entered vacating the first plea agreement and reinstating the

indictments “the court gave defendant the choice of maintaining

his original plea agreement, and he clearly and unequivocally

chose to withdraw from that first agreement.” Hoosier, 2013 WL

3064507, at *4. Second, there was no unconstitutional prejudice

from counsel’s representation because:

          [A]n appeal of the court’s decision vacating
          the original plea agreement would not have
          been successful since it was the relief that
          defendant himself was seeking. “[W]hen a
          defendant asks the court to take his proffered
          approach and the court does so, ... relief
          will not be forthcoming on a claim of error by
          that defendant.” State v. Jenkins, 178 N.J.
          347, 358 (2004).

                               20
             In addition, the State had a right to annul
             the first plea agreement once defendant filed
             an appeal in January 2004. [New Jersey] Rule
             [of Court] 3:9–3(d) ...

             The consequences of pursuing an appeal were
             again explained to defendant at the time of
             the State’s motion in 2007 to annul the plea
             agreement. Defendant was given an opportunity
             to retain his 2003 plea agreement and the
             seventeen-year sentence that was imposed. He
             unequivocally stated that he wished to pursue
             an appeal, knowing that an appeal would result
             in annulling his plea agreement and sentence.
             Since he did not agree to abide by his
             obligation under the original plea agreement,
             the State had a right to annul that agreement
             and to reinstate the original charges.

Hoosier, 2013 WL 3064507, at *5.

     Petitioner’s IAC Claim in Ground Two fails because the

state court’s rulings were neither contrary to, nor an

unreasonable application of, United States Supreme Court

precedent.

     The Supreme Court set forth the standard by which courts

must evaluate claims of ineffective assistance of counsel in

Strickland v. Washington, 466 U.S. 668 (1984). First, the

defendant must show that counsel’s performance was deficient.

This requirement involves demonstrating that counsel made errors

so serious that he was not functioning as the “counsel”

guaranteed by the Sixth Amendment. Id. at 687. Second, the

defendant must show that he was prejudiced by the deficient

performance. Id. This requires showing that counsel’s errors

                                  21
deprived the defendant of a fair trial. Id.

     As to Strickland’s first prong, counsel’s performance is

deficient if his or her representation falls “below an objective

standard of reasonableness” or outside of the “wide range of

professionally competent assistance.” Id. at 690. In examining

the question of deficiency, “[j]udicial scrutiny of counsel’s

performance must be highly deferential.” Id. at 689. In

addition, judges must consider the facts of the case at the time

of counsel’s conduct, and must make every effort to escape what

the Strickland court referred to as the “distorting effects of

hindsight.” Id.

     As to Strickland’s second prong, a defendant must show a

reasonable probability that, but for counsel’s errors, the

result of the proceeding would have been different. Id. at 694.

The petitioner bears the burden of showing that counsel’s

challenged action was not sound strategy. Kimmelman v. Morrison,

477 U.S. 365, 381 (1986).

     “With respect to the sequence of the two prongs, the

Strickland Court held that ‘a court need not determine whether

counsel’s performance was deficient before examining the

prejudice suffered by the defendant as a result of the alleged

deficiencies ... If it is easier to dispose of an

ineffectiveness claim on the ground of lack of sufficient

prejudice, which we expect will often be so, that course should

                               22
be followed.’” Rainey v. Varner, 603 F.3d 189, 201 (3d. Cir.

2010) (quoting Strickland, 466 U.S. at 697)).

     When assessing an IAC claim in the federal habeas context,

“[t]he pivotal question is whether the state court’s application

of the Strickland standard was unreasonable,” which “is

different from asking whether defense counsel’s performance fell

below Strickland’s standard.” Grant v. Lockett, 709 F.3d 224,

232 (3d Cir. 2013) (quoting Harrington v. Richter, 562 U.S. 86,

101 (2011)). “A state court must be granted a deference and

latitude that are not in operation when the case involves

[direct] review under the Strickland standard itself.” Id.

Federal habeas review of ineffective assistance of counsel

claims is thus “doubly deferential.” Id. (quoting Cullen v.

Pinholster, 131 S. Ct. 1388, 1403 (2011)). Federal habeas courts

must “take a highly deferential look at counsel’s performance”

under Strickland, “through the deferential lens of § 2254(d).”

Id. (internal quotation marks and citations omitted).

Ineffective assistance of appellate counsel is judged by the

Strickland standard as well. Albrecht v. Horn, 485 F.3d 103, 137

(3d Cir. 2007) (quoting United States v. Mannino, 212 F.3d 835,

840 n.4 (3d Cir. 2000)).

     Here, the state court’s rulings on Petitioner’s IAC Claim

were neither contrary to nor an unreasonable application of

Strickland and its progeny.

                               23
     First, the record flatly contradicts Petitioner’s

contention that “Ms. Picker’s misrepresentation of

[P]etitioner’s legal options led [him] to pursue a path that

resulted in [P]etitioner’s original conviction being annulled.”

(ECF 1 at 8.) To the contrary, Petitioner himself chose his path

-- in the face of cautionary advice from both counsel and Judge

Smith as to the risks that his election posed:

          MS. PICKER: [I]f he wants to pursue his
          appeal, then the State has a right to, and
          did, file a motion asking the Court to
          vacate the plea. Alternatively, obviously,
          if he wants the appeal heard, the State also
          has a right, at this point, to withdraw the
          motion and let the appeal be heard or Mr.
          Hoosier has a right to say, no, I want to
          withdraw the appeal, PCR, the whole thing,
          and live with it as it -- as it is. I
          discussed the issues with Mr. Hoosier. I
          discussed the fact that if he pursues this
          and the State says, well, then we want to
          move to vacate the plea, that it's not just
          the two cases that he pled guilty to that
          come back, it's everything that was
          dismissed, conceivably he could receive a
          sentence vastly in excess of that which he
          received as part of the plea.

          ***

          THE COURT: Now, it's my understanding that
          given all of that you still wish to pursue
          your appeal, is that correct?

          THE DEFENDANT: Yes, Your Honor.

          THE COURT: Okay. Are you making this
          decision freely and voluntarily?

          THE DEFENDANT: Yes.


                                24
          THE COURT: Do you have any questions about
          anything?

          THE DEFENDANT: No.

(ECF 6-48 at 3, 6.)

     In light of Petitioner’s voicing of his desire to move

forward with an appeal that he never wanted dismissed, it is

disingenuous for him to now argue that Ms. Picker was

ineffective after Petitioner achieved exactly what he wanted.

When a client realizes his or her sought-after results, that is

not defective performance. It is, rather, more than “reasonably

effective assistance.” See Jacobs v. Horn, 395 F.3d 92, 102 (3d

Cir. 2005).

     Furthermore, there was no “misrepresentation” by counsel

(ECF 1 at 8) as to Petitioner’s “legal options.” (Id.) Both

counsel and Judge Smith presented Petitioner with the options

available to him, which Petitioner had been aware of since the

time of his original plea in 2002.4

     In addition, Ms. Picker was not ineffective for “fail[ing]

to present an option to challenge the State’s motion [to annul

the original plea].” (Id.) New Jersey Rule of Court 3:9-3(d)


4 “When taking defendant’s original plea of guilty on October 21,
2002, the court ... stated to defendant: ‘Now, you also understand
that as a result of this plea agreement, you are waiving your right
to appeal which means that if, in fact you do file an appeal in
this case, as you have a constitutional right to do, that the plea
bargain is no longer binding upon the State. Do you understand
that?’ Defendant answered ‘yes.’” Hoosier, 2013 WL 3064507, at *5.
                                25
provides the prosecutor with the option to annul the plea

agreement and restore the charges in the indictment in the event

a defendant files a timely appeal. In the context of the State

merely doing that to which it was procedurally entitled under

Rule 3:9-3(d), Ms. Picker’s representation did not “f[a]ll below

an objective standard of reasonableness.” (See Jacobs, 395 F.3d

at 102.)   The choices of (a) withdrawing Petitioner’s appellate

action or (b) not opposing the State’s motion to annul were, in

fact, the options available to him after he exercised his choice

to pursue appeal. Counsel cannot be faulted for presenting

Petitioner with the paths that were, in fact, open to him.

     For all of these reasons, the state court’s opinion that

Petitioner had not demonstrated Strickland’s deficient

performance prong was not contrary to federal precedent.

     Second, as to Strickland’s prejudice prong, Petitioner has

not shown that “there is a reasonable probability that the

result of the [case] would have been different absent the

deficient act or omission.” Hinton v. Alabama, 134 S. Ct. 1081,

1083 (2014) (per curiam). An appeal of the court’s decision

vacating the original plea agreement would not have been

successful since it was the very relief that Petitioner himself

was seeking; when given the option of maintaining the original

plea agreement, Petitioner clearly and unequivocally chose to

withdraw from it. (ECF 6-48 at 5-6.) See State v. Jenkins, 840

                                26
A.2d 242 (N.J. 2006) (“when a defendant asks the court to take

his proffered approach and the court does so, we have held that

relief will not be forthcoming on a claim of error by that

defendant”).

     In addition, the State in fact had a right to annul the

first plea agreement once defendant filed an appeal in January

2004. (New Jersey Rule of Court 3:9–3(d).)

     In light of these circumstances, Petitioner cannot show

that there is a reasonable probability that, but for counsel’s

performance as to the withdrawal of Petitioner’s original plea,

his expressed election to pursue appeal, and the State’s motion

to vacate the original plea, the result of his case would have

been different – i.e., that he would have received a sentence

less than twenty years. Therefore, the Appellate Division’s

opinion that Petitioner had not demonstrated Strickland’s

prejudice prong was not contrary to federal precedent.

     In sum, Petitioner has failed to show that he is entitled

to federal habeas relief on his IAC Claim. Ground Two of the

Petition is denied.

     C.   Ground Three: Petitioner’s Double Jeopardy Claim

     Petitioner alleges a violation of the constitutional

guarantee against double jeopardy from Judge Smith’s annulment

of the original plea agreement, contending as follows: “Judge

Smith annul[l]ed the plea agreement pursuant to R. 3:9-3(a).

                               27
[T]he plea was annulled illegally and in bad faith. There was no

appeal on record and therefore R. 3:9-3(a) did not apply. The

judge’s decision was in bad faith and caused this [P]etitioner

to suffer the harassment of a second trial proceeding and

ultimately a harsher sentence.” (ECF 1 at 9.)

     Petitioner did not assert a double jeopardy claim on direct

appeal of his conviction. (ECF 6-15; ECF 6-32.) And although his

PCR petition “reserve[d] the right to add additional claims” in

his PCR proceedings, Petitioner’s PCR application did not assert

a double jeopardy claim (ECF 6-35) and his assigned counsel did

not allege a double jeopardy violation, either. (ECF 6-36.)

Therefore, Petitioner’s double jeopardy claim was not fairly

presented to all three levels of the New Jersey state courts and

thus appears unexhausted.5 However, this Court can nevertheless

deny unexhausted claims on the merits under 28 U.S.C. §

2254(b)(2). See Taylor v. Horn, 504 F.3d 416, 427 (3d Cir. 2007)

(“Here, because we will deny all of [petitioner’s] claims on the


5 A federal court may not grant a writ of habeas corpus under §
2254 unless the petitioner has “exhausted the remedies available
in the court of the State.” 28 U.S.C. 2254(b)(1)(A). To do so, a
petitioner must “fairly present all federal claims to the
highest state court before bringing them in a federal court.”
Leyva v. Williams, 504 F.3d 357, 365 (3d. Cir. 2007) (citing
Stevens v. Delaware Corr. Ctr., 295 F.3d 361, 369 (3d Cir.
2002)). This requirement ensures that state courts “have ‘an
initial opportunity to pass upon and correct alleged violations
of prisoners’ federal rights.’” Id. (citing United States v.
Bendolph, 409 F.3d 155, 173 (3d Cir. 2005) (quoting Duckworth v.
Serrano, 454 U.S. 1, 3 (1981)).
                               28
merits, we need not address exhaustion”); Bronshtein v. Horn,

404 F.3d 700, 728 (3d Cir. 2005) (“Under 28 U.S.C. § 2254(b)(2),

we may reject claims on the merits even though they were not

properly exhausted, and we take that approach here”). In other

words, this Court is free to deny Ground Three on the merits,

and that is what the Court now does for the following reasons.

     The general rule is that “‘a voluntary and intelligent plea

of guilty made by an accused person, who has been advised by

competent counsel, may not be collaterally attacked.’” United

States v. Broce, 488 U.S. 563, 574 (1989) (quoting Mabry v.

Johnson, 467 U.S. 504, 508 (1984)). This rule is predicated on

the idea that a valid guilty plea “removes the issue of factual

guilt from the case.” Menna v. New York, 423 U.S. 61, 62 n. 2,

(1975). Here, Petitioner was convicted in 2003 after a guilty

plea (ECF 6-1); next, after he obtained the relief he sought

(i.e., having his first plea vacated), he then pleaded guilty a

second time in 2008. (ECF 6-30.) Accordingly, Petitioner’s

guilty pleas waived constitutional claims that became irrelevant

upon reliable establishment of factual guilt by his pleas.

     An exception to this general rule, however, is that a

defendant’s “guilty plea does not foreclose a subsequent

challenge where the defendant challenges the right not to be

haled into court at all.” Broce, 488 U.S. at 574–75 (internal

quotation marks omitted). Petitioner’s pleas fit into this

                               29
narrow exception since he argues that the charges to which he

pleaded guilty are ones “which the State may not

constitutionally prosecute,” id. at 575 (internal quotation

marks and citation omitted), and since his claim does not rely

on evidence outside the “indictments and the existing record,”

id. at 576. In arguing that his second sentencing in 2008 for

robbery violated double jeopardy, Petitioner does not challenge

his factual guilt, but instead asserts that the State was

constitutionally barred from prosecuting him in 2008 and

obtaining a twenty-year sentence against him that was higher

than his seventeen-year first sentence in 2003. Moreover,

Petitioner relies only on the existing record and does not “seek

further proceedings at which to expand the record with new

evidence.” Broce, 488 U.S. at 575. This Court may resolve

Petitioner’s claim solely by reviewing the face of the

indictment, the guilty plea, and the judgments entered against

Petitioner “without any need to venture beyond [the existing]

record.” Id. Thus, Petitioner’s double jeopardy claim was not

waived merely by his entry of a plea of guilty. The Court now

proceeds to consider his double jeopardy claim in Ground Three.

     The Double Jeopardy Clause of the Fifth Amendment provides

that no person shall “be subject for the same offense to be

twice put in jeopardy of life or limb.” U.S. Const. amend. V.

Three separate guarantees are “embodied in the Double Jeopardy

                               30
Clause: It protects against a second prosecution for the same

offense after acquittal [or mistrial], against a second

prosecution for the same offense after conviction, and against

multiple punishments for the same offense.” Justices of Boston

Mun. Court v. Lydon, 466 U.S. 294, 306–07 (1984); see also

Illinois v. Vitale, 447 U.S. 410, 415 (1980). It does not,

however, prohibit the resentencing of a convicted defendant

unless the defendant has developed a legitimate expectation of

finality in his original sentence. United States v. DiFrancesco,

449 U.S. 117, 139 (1980) (the Double Jeopardy Clause respects

defendants’ legitimate expectations as to the length of their

sentence).

     Here, Petitioner’s double jeopardy claim in Ground Three is

foreclosed by the fact that “there can be no legitimate

expectation of finality in a sentence and conviction which the

defendant appeals.” United States v. Murray, 144 F.3d 270, 275

(3d Cir. 1998) (internal citations omitted). Here, Petitioner

chose to pursue direct appeal of his first sentence, after being

cautioned by his counsel and Judge Smith that he could receive a

sentence “vastly in excess of” his original seventeen-year

sentence (ECF 6-48 at 3, 6) by virtue of electing to appeal.

Thus, he could not have developed a legitimate expectation of

finality in his 2003 seventeen-year sentence. To the contrary,

Petitioner himself sought to challenge its finality.

                               31
Accordingly, no violation of double jeopardy occurred when he

received a twenty-year sentence in 2008.

      Thus, Ground Three is without merit and is denied.



V. Certificate of Appealability

      Pursuant to 28 U.S.C. § 2253(c), Petitioner may not appeal

from a final order in this habeas proceeding where Petitioner’s

detention arises out of his state court conviction unless he has

“made a substantial showing of the denial of a constitutional

right.” “A [habeas petitioner] satisfies this standard by

demonstrating that jurists of reason could disagree with the

district court's resolution of his constitutional claims or that

jurists could conclude that the issues presented here are

adequate to deserve encouragement to proceed further.” Miller-El

v. Cockrell, 537 U.S. 322, 327 (2003).

      For the reasons expressed above, Petitioner has failed to

make a substantial showing that he was denied a constitutional

right. As jurists of reason could not disagree with this Court's

resolution of the claims, the Court shall deny Petitioner a

certificate of appealability.



VI.   CONCLUSION

      For the reasons stated above, the Petition is denied. A

certificate of appealability shall not issue.

                                  32
     An accompanying Order will be entered.




December 12, 2018                   s/ Jerome B. Simandle
Date                                JEROME B. SIMANDLE
                                    U.S. District Judge




                               33
